[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
A hearing was held on February 11, 1998, on the defendant's Motion to Reopen Judgment dated November 21, 1997, in which she alleges being forced by her attorney, Ms. Carolyn Richter, to sign two stipulations, one stipulation dated February 12, 1995 and the other dated March 13, 1995, which were incorporated into the Judgment of Dissolution dated March 13, 1995 (Petroni, J.).
After considering all the testimony and reviewing the transcript of the canvass taken on March 13, 1995, prior to accepting the stipulation of that date, the court finds no evidence whatsoever of any duress or fraud as alleged by the defendant. In addition, after reviewing the canvass, the court finds the defendant understood the terms of the two stipulations, believed they were fair and equitable and signed them voluntarily. At the time, the defendant was represented by experienced and capable counsel.
For the foregoing reasons, the defendant's Motion to Reopen Judgment is denied with prejudice. Varlez v. Varlez,180 Conn. 1, 4 (1980); Tucker v. Tucker, 190 Conn. 674, 678
(1983).
PETRONI, J.